     Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 1 of 10
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 November 25, 2020
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 LATARSHA PRECIADO,                          §
                                             §
        Plaintiff.                           §
                                             §
 VS.                                         § CIVIL ACTION NO. 4:19-CV-02756
                                             §
 ANDREW SAUL, COMMISSIONER                   §
 OF THE SOCIAL SECURITY                      §
 ADMINISTRATION, ET AL.,                     §
                                             §
        Defendant.                           §

                       MEMORANDUM ORDER AND OPINION

       The Fifth Circuit has explained that “[a]n applicant for disability benefits faces a

long and winding road to get them.” Schofield v. Saul, 950 F.3d 315, 317 (5th Cir. 2020).

For Plaintiff Latarsha Preciado (“Preciado”), that road has been particularly long and

particularly winding. Her efforts to obtain disability benefits began in 2014 when she first

filed the necessary applications. For the past six years, Preciado has faced starts, stops,

twists, and turns along the procedural highway used by the Social Security Administration

to determine whether an individual is disabled. Given how long her case has taken and

how meandering the road has been, Preciado must feel as if she has had to drive on both

U.S. 20 (the longest road in the United States, from Boston, Massachusetts, to Newport,

Oregon) and Lombard Street (the famous and steep one-block section with eight hairpin

turns in San Francisco) in an attempt to obtain her disability benefits. Although the journey

certainly does not end today, I am hopeful that this opinion will allow Preciado to move in

the direction of the finish line.
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 2 of 10




       The Parties have filed competing motions for summary judgment. See Dkts. 13, 14.

After carefully considering the motions, the administrative record, and the applicable law,

I GRANT Plaintiff’s Motion for Summary Judgment, and DENY Defendant’s Motion for

Summary Judgment.

                                    BACKGROUND

       On November 25, 2014, Preciado filed applications for disability insurance benefits

and supplemental security income under Titles II and XVI of the Social Security Act. In

both applications, Preciado alleged disability beginning on December 31, 2012. Those

claims were denied initially on February 26, 2015, and denied again upon reconsideration

on June 15, 2015. Preciado then requested a hearing before an administrative law judge

(“ALJ”), which took place on April 29, 2016.

       The ALJ issued an administrative decision on June 22, 2016, denying Preciado’s

claim for benefits. In his written findings, the ALJ found that Preciado suffered from the

following severe impairments: degenerative disc disease, carpal tunnel syndrome in the

right hand, and obesity. After determining that Preciado retained the ability to perform

light work limited by, among other things, the ability to reach, manipulate, and finger with

her upper right extremity laterally or in front on no more than an occasional basis, the ALJ

concluded that Preciado was not disabled because she had the ability to perform work

existing in significant numbers in the national economy. Preciado requested that the

Appeals Council review the ALJ’s decision, and on July 25, 2017, the Appeals Council

remanded Preciado’s case back to the ALJ for further proceedings. Specifically, the

Appeals Council instructed the ALJ to

                                             2
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 3 of 10




       Obtain supplemental evidence from a vocational expert to clarify the effect
       of the assessed limitations on [Preciado’s] occupational base (Social Security
       Ruling 83-14). The hypothetical questions should reflect the specific
       capacity/limitations established by the record as a whole. The [ALJ] will ask
       the vocational expert to identify examples of appropriate jobs and to state the
       incidence of such jobs in the national economy (20 C.F.R. 404.1566 and
       416.966). Further, before relying on the vocational expert evidence the
       [ALJ] will identify and resolve any conflicts between the occupational
       evidence provided by the vocational expert and information in the
       [Dictionary of Occupational Titles] and its companion publication, the
       Selected Characteristics of Occupations (Social Security Ruling 00-4p).

Dkt. 10-5 at 59. The Appeals Council also instructed the ALJ to “offer [Preciado] an

opportunity for a hearing, take any further action needed to complete the administrative

record, and issue a new decision.” Id.

       On remand, the ALJ held a second hearing that took place on March 21, 2018. Both

Preciado and a vocational expert testified at the hearing. On July 11, 2018, the ALJ issued

his second decision. In his written opinion, the ALJ analyzed Preciado’s claim for benefits

pursuant to the familiar five-step sequential evaluation process. See Perez v. Barnhart, 415

F.3d 457, 461 (5th Cir. 2005). At step one, the ALJ determined that Preciado had not

engaged in substantial gainful activity since December 31, 2012. At step two, the ALJ

determined that Preciado has the following severe impairments: degenerative disc disease

of the spine, osteoarthritis of the hips, cardiac disease, depression, and obesity. Notably,

unlike the first administrative decision, this time around the ALJ did not list carpal tunnel

syndrome as a severe impairment. At step three, the ALJ determined that Preciado did not

have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Before step four, the ALJ found that Preciado had the residual functional capacity (“RFC”)

                                             3
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 4 of 10




to perform a modified range of light work. At step four, the ALJ determined that Preciado

had no past relevant work. Therefore, the ALJ proceeded to step five and determined,

based on the vocational expert testimony, that there were a significant number of jobs in

the national economy that Preciado could perform given her RFC. As a result, the ALJ

concluded that Preciado was not disabled.

       Preciado sought review of the ALJ’s second decision, but the Appeals Council

denied that request.   As such, the ALJ’s decision became the final decision of the

Commissioner of the Social Security Administration (“Commissioner”). See 42 U.S.C.

405(g). Preciado now seeks judicial review.

                                LEGAL FRAMEWORK

       Judicial review of the Commissioner’s “denial of disability insurance benefits ‘is

limited to two inquiries: (1) whether the decision is supported by substantial evidence on

the record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Russo v Saul, 805 F. App’x 269, 271 (5th Cir. 2020) (quoting Copeland v.

Colvin, 771 F.3d 920, 923 (5th Cir. 2014)). Substantial evidence is a highly deferential

standard, requiring only “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quotation omitted). See also Perez, 415 F.3d at 461 (substantial evidence is “more than a

mere scintilla and less than a preponderance”). In applying this standard, I “cannot reweigh

the evidence, but may only scrutinize the record to determine whether it contains

substantial evidence to support the Commissioner’s decision.” Leggett v. Chater, 67 F.3d



                                             4
     Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 5 of 10




558, 564 (5th Cir. 1995). It is the role of the Commissioner, not the courts, to resolve

conflicts in the evidence. See Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999).

                                         ANALYSIS

A.     Appeals Council’s Remand Order

       Preciado first argues that remand is warranted because the ALJ failed to comply

with the Appeals Council’s remand order. I find this claim completely without merit for

two reasons. First, the Appeals Council’s order to the ALJ on remand was limited to

fleshing out the vocational expert’s testimony. Second, an ALJ’s noncompliance with an

Appeals Council’s remand order is not, by itself, reversible error.

       In his first opinion, the ALJ found that Preciado had the RFC to perform light work

       except the claimant cannot climb ladders, ropes, or scaffolds; can
       occasionally stoop, kneel, crouch and crawl; is permitted to alternate sitting
       and sitting [sic] for five minutes every hour for back comfort; and
       occasionally reach, manipulate, and finger with her right upper extremity
       laterally or in front.

Dkt. 10-5 at 46 (emphasis added). The reference to “sitting and sitting” is clearly a

typographical error. It doesn’t take a forensic linguist to immediately recognize that the

ALJ meant to say that Preciado is permitted to alternate “standing and sitting” for five

minutes every hour for back comfort. In its remand order, the Appeals Council recognized

this mistake, quoting the language above and then, in the very next sentence, noting: “As

an initial matter, it appears that the decision should indicate that the claimant is permitted

to alternate sitting and standing.” Id. at 58.

       Preciado interprets the Appeals Council’s statement as an instruction to the ALJ that

the “sitting and standing requirements should be changed from a finding allowing for a five

                                                 5
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 6 of 10




minute break every hour, to a restriction allowing [Preciado] to sit and stand at will.” Dkt.

13 at 8. Nonsense. Preciado’s novel interpretation is an enormous stretch for which I find

no basis anywhere in the administrative record.         To begin, the Appeals Council’s

explanation about sitting and standing is found not in the section of the order detailing the

ALJ’s obligations upon remand, but rather in the portion of the remand order providing the

context of the ALJ’s decision. More importantly, there is no reason why the Appeals

Council would arbitrarily ask the ALJ, upon remand, to assume that Preciado could sit and

stand at will. This is especially true here because the first administrative hearing included

testimony from the vocational expert that Preciado required five minutes every hour to

alternate standing and sitting to relieve back and leg pain. “Had the Appeals Council

thought that the ALJ had not complied with its remand order, the Appeals Council could

have granted [Preciado’s] second request for review, which it denied.” Henderson v.

Colvin, 520 F. App’x 268, 274 (5th Cir. 2013).

       Even if I found Preciado’s argument convincing, it would still not require remand.

The Social Security Administration regulations require the ALJ, on remand, to follow

directives issued by the Appeals Council. See 20 C.F.R. § 404.977(b) (The ALJ “shall take

any action that is ordered by the Appeals Council and may take any additional action that

is not inconsistent with the Appeals Council’s remand order.”). Nonetheless, the Fifth

Circuit has expressly held that failure to comply with an Appeals Council’s order does not,

by itself, constitute reversible error. See Henderson, 520 F. App’x at 273 (“[T]he clear rule

is that remand is warranted only where the ALJ’s decision fails to apply the proper legal

standard or the decision is not supported by substantial evidence.”). The ALJ’s alleged

                                             6
     Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 7 of 10




error has no impact on the proper legal standard. I must now turn to analyze whether the

ALJ’s second order is supported by substantial evidence.

B.     Substantial Evidence

       Preciado next argues that the ALJ’s RFC determination is not supported by

substantial evidence because he failed to consider the limiting effects of Preciado’s carpal

tunnel syndrome.

       In the first written decision, issued in June 2016, the ALJ relied on the reports of at

least three medical doctors, including consultative examiner Dr. Frank Barnes, who

diagnosed Preciado with carpel tunnel syndrome in 2015, and two reviewing state-agency

medical consultants—Dr. Kavitha Reddy and Dr. Amita Hegde. Dr. Reddy and Dr Hegde

both opined that Preciado is limited to light duty with manipulative limitations caused by

her carpal tunnel syndrome affecting her right arm. See Dkt. 10-5 at 6, 14, 25, and 34

(Preciado’s reaching is limited “[r]ight in front and/or laterally,” and her fingering, that is,

fine manipulation, is limited on the right). As a result of these and other limitations, the

ALJ initially found that Preciado had the RFC to perform light work limited by, among

other things, the ability to “occasionally reach, manipulate, and finger with her right upper

extremity laterally or in front.” Id. at 46.

       Although the Appeals Council’s remand order did not criticize or challenge the

ALJ’s initial finding that Preciado’s carpal tunnel syndrome presented manipulative

limitations, the ALJ took a radically different approach the second time around. At the

second hearing, the hypothetical questions the ALJ posed to the vocational expert included

no reaching, handling, or fingering limitations. And the ALJ’s second written decision

                                               7
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 8 of 10




concluded that carpal tunnel syndrome was a non-severe impairment, also removing any

RFC limitations for reaching, handling, or fingering. To justify this dramatic change, the

ALJ explained that “[a]lthough [Preciado] was previously noted to have right carpal tunnel

syndrome, there are minimal to no complaints or physical examination findings with

respect to same (11F; 12F; 13F; 14F; 15F; 20F; 21F).” Dkt. 10-3 at 33. According to the

ALJ, these medical records supported his finding that Preciado’s “carpal tunnel syndrome

[had] improved and as such, the manipulative limitations [were] not well-supported by the

evidence of record.” Dkt. 10-3 at 39.

       Under the substantial evidence standard, I must look at the administrative record

and ask whether it contains sufficient evidence to support the ALJ’s factual determinations.

See Leggett, 67 F.3d at 564.       Thus, the question before me is narrow: does the

administrative record contain any evidence supporting the ALJ’s determination that

Preciado’s carpal tunnel syndrome has improved? If such evidence exists, I must uphold

the ALJ’s decision. See Veillon v. U.S. Comm’r, Soc. Sec. Admin., No. 2:16-CV-01037,

2017 WL 1378180, at *3 (W.D. La. Apr. 12, 2017) (“[I]f the ALJ’s determination is

supported by substantial evidence, the court must uphold it.”). On the other hand, “a

finding of no substantial evidence is appropriate only if there is a conspicuous absence of

credible evidence to support the decision.” Henderson, 520 F. App’x at 272.

       In this case, the ALJ specifically referenced the medical records that supposedly

demonstrated that Preciado’s carpal tunnel syndrome had improved. A brief review of the

medical records referenced by the ALJ, however, reveals the frailty of the ALJ’s position.

The medical records cited by the ALJ do not involve any thorough review of Preciado’s

                                             8
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 9 of 10




carpal tunnel syndrome diagnosis. Instead, the medical records document trips to the

hospital to treat conditions wholly unrelated to carpal tunnel syndrome. These include

emergency room visits. See Dkt. 10-14 at 15–41 (11F—two emergency room visits to St.

Joseph Medical Center from 7/8/14 through 1/31/16 in which Preciado complained of pain

in the right leg; chest pain, dizziness); id. at 42–97 (12F—multiple emergency room visits

to Park Plaza Hospital from 9/15/2009 to 12/16/2016 in which Preciado complained of a

knee injury, chest pain, flu symptoms, left arm pain, breast pain, nausea, dizziness, and bug

bites); Dkt. 10-16 at 75–88 (20F—medical records describing 2/15/18 Ben Taub Hospital

emergency room visit to treat abnormal vaginal bleeding and abdominal pain); id. at 89–

101 (21F—medical records detailing 2/15/18 to 2/16/18 Ben Taub Hospital emergency

room visit to treat abnormal vaginal bleeding). They also include doctor visits to conduct

cardiology examinations and address several primarily feminine medical issues. See Dkt.

10-15 at 1–77 (13F—Ben Taub Hospital records from 2/9/11 to 1/18/2018 describing

cardiology examinations, ultrasounds, mammograms, and complaints about light

headedness and increased urination); Dkt. 10-16 at 2–33 (14F—El Franco Lee Health

Center medical records from 2/20/16 to 2/15/18 addressing cardiology examinations,

abnormal uterine bleeding, pelvic pain, excessive vaginal bleeding, and complaints of leg

pain). Last but definitely least, the ALJ points to three lawyer-supplied pages providing a

body mass index table. See id at 34–36 (15F).

       It is hardly surprising that a trip to the doctor to follow up on a cardiology

examination, get a mammogram, or address excessive vaginal bleeding issues would fail

to discuss an individual’s manipulative limitations caused by carpal tunnel syndrome.

                                             9
    Case 4:19-cv-02756 Document 18 Filed on 11/25/20 in TXSD Page 10 of 10




Likewise, an emergency room visit necessitated by chest pains or a knee injury is unlikely

to focus on the limited mobility of a patient’s right arm caused by carpal tunnel syndrome.

The body mass index table has about as much relevance to Preciado’s manipulative

limitations as the outcome of a Friday night high school football game. Consequently, it

is disingenuous for the ALJ to suggest that these unrelated hospital visits somehow provide

any evidence, let alone substantial evidence, to support his conclusion that Preciado’s

carpal tunnel syndrome has “improved and . . . [that] the manipulative limitations are not

well-supported by the evidence of record.”       Dkt. 10-3 at 39.      After scouring the

administrative record, I have been unable to find among the hundreds of pages of medical

records a single document that mentions or remotely suggests that Preciado’s carpal tunnel

syndrome has improved.

       Accordingly, remand is clearly warranted here because the ALJ’s decision is not

supported by any competent evidence in the administrative record.

                                    CONCLUSION

       For the reasons stated above, Plaintiff’s Motion for Summary Judgment (Dkt. 13) is

GRANTED and Defendant’s Motion for Summary Judgment (Dkt. 14) is DENIED. This

case is remanded to the ALJ for further proceedings consistent with this opinion.

       SIGNED this 24th day of November 2020.



                                          ______________________________________
                                                  ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE



                                            10
